Per Curiam.
Raymond L. Robertson challenges the trial court's denial of his petition for writ of habeas corpus. We affirm the denial of the petition and caution Robertson that abusive, repetitive, malicious, or frivolous filings will result in sanctions such as a bar on pro se filing in this Court or referral to prison officials for disciplinary proceedings, which may include forfeiture of gain time. See State v. Spencer , 751 So.2d 47 (Fla. 1999) ; § 944.279(1), Fla. Stat (2018).
AFFIRMED .
Rowe, Osterhaus, and Kelsey, JJ., concur.